UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                            No. 99-21049


                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                               versus

                        ALTON DANE HUDNALL,

                                                 Defendant-Appellant.



           Appeal from the United States District Court
                for the Southern District of Texas
                          (H-97-CR-262-3)

                            May 14, 2001

Before POLITZ and BARKSDALE, Circuit Judges, and FALLON,1 District

Judge.

PER CURIAM:2

     Having considered the briefs and pertinent parts of the

record, and the arguments of counsel, the district court did not

abuse its discretion regarding the submission of the evidence at

issue nor did it clearly err in enhancing the sentence for abuse of




     1
          District Judge of the Eastern District of Louisiana,
sitting by designation.
     2
          Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
a   position   of   trust   pursuant   to   §   3B1.3   of   the   Sentencing

Guidelines.

                                                                   AFFIRMED